DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-4, 6-7, 10, 20-25, 28 and 34 are pending:
		Claims 1-4, 6-7, 10, 20-25, 28 and 34 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Spence on 03/11/2022. 
Cancel claim 15.
Amend claims 1, 10, 20, 25, 28 and 34 as follows:
	1. (Currently amended) A device for isolating a sample, the device comprising: a planar member comprising an upper planar surface, a lower planar surface, a central portion and an outer portion; a bearing positioned in the central portion of the planar member; and a support member proximal to the central portion of the planar member, wherein: the bearing comprises a first bearing race and a second bearing race, wherein the first bearing race and the second bearing race are configured to rotate with respect to each other; the planar member is coupled to the first bearing race of the bearing; the support member is coupled to the second bearing race of the bearing; the outer portion of the planar member comprises a plurality of apertures distal to the central portion; each aperture of the plurality of apertures extends through the planar member at an angle to the planar member, wherein the angle to the planar member is between 30 degrees the aperture in the plurality of apertures; and the device is configured to allow rotation of the planar member around the support member.  
	10. (Currently amended) The device of claim 1 wherein: the device further comprises a base member configured to engage the support member; the base member comprises a plurality of electromagnets arranged in a circle; the plurality of magnets in the planar member are in a first plane; the plurality of electromagnets are in a second plane; the base member comprises an elevated central portion configured to engage the support member such that the first plane is separated from the second plane by a gap between 1.0 and 4.0 mm; the planar member comprises a central axis at the center of the bearing;  [[the]] a surface of the planar member surrounding each aperture comprises an interface between [[the]] a cylindrical portion and [[the]] a tapered conical portion; and [[the]] a point of the interface that is closest to the central axis is substantially equidistant from the upper planar surface and the lower planar surface a surface of the planar member surrounds each aperture; the surface of the planar member surrounding each aperture comprises [[a]] the cylindrical portion proximal to the upper planar surface of the planar member; the surface of the planar member surrounding each aperture comprises [[a]] the tapered conical portion proximal to the lower planar surface of the planar member each aperture in the plurality of apertures comprises a second central axis at the center of the aperture; the surface of the planar member surrounding each aperture comprises an interface between the cylindrical portion and the tapered conical portion; the interface intersects the upper planar surface at a first point and a second point; the second central axis of the aperture extends through the upper planar surface at a third point; the first point, the second point, and the third point are substantially collinear; the device further comprises a control system configured to activate and deactivate each electromagnet in the plurality of electromagnets; the control system is configured to 
	20. (Original) The device of claim 1 wherein the outer portion of the planar member comprises a plurality of arms extending from the central portion.
	25. (Currently Amended) A method of isolating a sample, the method comprising: placing a tubular member in an aperture of the device of claim 1, wherein the tubular member comprises a sample including a liquid comprising macromolecules and a solid; rotating the planar member around the support member; and aspirating a portion of the liquid from the tubular member, wherein: the solid is a magnetic solid and wherein the magnetic solid adsorbs macromolecules and is retained by a magnet when the portion of the liquid is wherein the method further comprises, aspirating an initial portion of liquid from the tubular member prior to rotating the planar member around the support member.   
	28. (Currently Amended) A device for isolating a sample, the device comprising: a planar member comprising a plurality of sides, an upper planar surface, a lower planar surface, a central portion and an outer portion; a base member; a bearing positioned in the central portion of the planar member; and a support member proximal to the central portion of the planar member, wherein: the bearing comprises a first bearing race and a second bearing race, wherein the first bearing race and the second bearing race are configured to rotate with respect to each other; the planar member is coupled to the first bearing race of the bearing; the support member is coupled to the second bearing race of the bearing; the outer portion of the planar member is coupled to the central portion at each side of the planar member; the outer portion of the planar member is coupled to the central portion at an angle between 125 degrees and 145 degrees; the outer portion comprises a plurality of apertures at each side of the planar member; and the device is configured 
	34. (Currently Amended) A method of isolating a sample, the method comprising: placing a tubular member in an aperture of the device of claim 1, wherein the tubular member comprises a sample including a liquid comprising macromolecules and a solid; rotating the planar member around the support member; and aspirating a portion of the liquid from the tubular member, wherein: the solid is a magnetic solid and wherein the magnetic solid adsorbs macromolecules and is retained by a magnet when the portion of the liquid is wherein the method further comprises, aspirating an initial portion of liquid from the tubular member prior to rotating the planar member around the support member.  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Zhang (WO 2017/041607), Shimoyama (US 2004/0234416) and Kurahashi (USPN 5,019,272).
	Zhang teaches a device for isolating a sample, the device comprising: a planar member (Fig. 1, sample plate 7) comprising an upper planar surface (see Fig. 1), a lower planar surface (see Fig. 1), a central portion (Fig. 1, eccentric busing 9) and an outer portion (see Fig. 1); a bearing (the combination of the bearing inner ring 61 and bearing outer ring 62 shown in Fig. 1 are the bearing) positioned in the central portion of the planar member (see Fig. 1); and a support member (Fig. 1, eccentric shaft 32) proximal to the central portion of the planar member (see Fig. 
	Shimoyama teaches a centrifugal separator (see Entire Abstract) comprising tongue pieces (Fig. 5, 62) arranged to project from the upper flat part of the connecting part at an angle of at least about 10 to 60 degrees and each have a hole capable of locking the sampling container (see ¶27). 
	Kurahashi teaches a method of washing filters having magnetic particles (see Entire Abstract) comprising a magnetic filter (Fig. 5, magnetic filter 2) provided with a plurality of magnets (Fig. 5, magnets 6), said magnetic filter is rotated to utilize centrifugal force to remove magnetic particles from the filter (see C3/L50-55).
	The combination of references does not teach each magnet in the plurality of magnets is located between the bearing and the aperture in the plurality of apertures. Although, it is known in the art to combine magnetic separation and centrifugal separation, the configuration of the magnet between a bearing and aperture is not known in the art. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrange a magnet . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Siddiqi (WO 01/049419), Armstrong (US 2007/0023326), Lane (US 2003/0116506), Wo (US 2010/0227379), Eves (US 2016/0361725) are related to the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778